Title: To George Washington from Major General Horatio Gates, 8 October 1779
From: Gates, Horatio
To: Washington, George


        
          Sir
          Providence 8th October 1779
        
        At Eight last Night I had the Honour to receive Your Excellency’s Letters of the Second, and Third Instant—From the moment I First immagined The Fleet of France to be upon Our Coast, I anticipated every Wish of Your Excellency in my preparations to be in the utmost

readyness to Act with The Troops in This Department as Your Orders might require—Boats, I have enough, to Transport Our whole Force, Artillery, Military Stores, & provisions at one Embarkation, to any place within a Boat Navigation—Fascines, Gabions, pickets, platform plank, & Joists, are also all prepared, and placed properly for puting onboard Vessells appointed for their Transportation—Repeated Orders have been given to The Troops to be ready to March at The Shortest Notice, & every Department of the Staff, have their particular directions to be prepared to Move.
        I highly Honour, & exceedingly approve the Plan Your Excellency has proposed to Count D’Estaing, by the Way of Monmouth; the Instant His Excellency, or a proper Squadron from His Fleet, shall appear off Newport; I will in Conjunction with them, proceed to Execute that part which Your Excellency Commits to my Direction; and will if possible, make a Landing with the Troops as High up the Sound as Morrisinia, In case the proper Vessells for Transportation by Sea, cannot be Timely Obtain’d, I will immediately see that every necessary preparation is made for a March by Land. the Government of This State will readily consent to my taking all their Troops together with the Continentals, to Cooperate in any Offensive Blow Your Excellency shall Command to be Struck—From the Hints given me by Your Excellency I am convinced of the Greatness of Your Designs, and clearly perceive You mean by one Great Stroke to Finish the War. In regard to a Sepperate Expedition against Rhode Island, to be carried on while the necessary preparations are making for that against New York, I must in Answer to the Questions Your Excellency has asked me upon that Head, acquaint You Sir, That the Enemy’s Force upon the Island consists of the following Corps, with the Numbers of each Corps—
        
          
            22d
            }
            
            
          
          
            43d
        
            British Regiments
             900
          
          
            54th
            
            
          
          
            Ditfurth
            }
            
             636
          
          
            Hanau
            Hessian Regts
             480
          
          
            Bunau
      
             530
          
          
            
          
          
            Voit & Seybothen
            
            Anspach Regts
            1350
          
          
            Browns Tory Regiment
            
            
             260
          
          
            Artillerists
            
            
             100
          
          
            
            
            In all
            4256
          
        
        To these some, I cannot exactly learn how many, may be added, of The Tories, & Tory militia, who have remaind, or taken Refuge upon the Island: The Ships of War now at Newport are a Fifty, and a Thirty Two Gun Frigate; The Refugee, & Wood Fleet, consist of about Thirty

Seven Sail, mostly Arm’d; at The Head of which is The Restoration, late the Oliver Cromwell, of Twenty Two Guns; the rest are Briggs, Sloops, & Schooners; of which I some time ago sent Your Excellency an Exact list; should these with The Ships of War, be Block’d up in Newport Harbour they would Doubtless Land the Crews, and Join them with The Troops abovemention’d to defend The Fortifications on The Island, which would increase the Number of Combatants there to Five Thousand at least; now The Numbers necessary to reduce this Force, I must Submit to the Superior Wisdom, & Experience of Your Excellency, & Count D’Estaing; not doubting but you will have the same Generous regard to my private Honr as has ever marked your Zeal for The Great Cause which United America with One Voice committed to Your Protection—Your Excellency may rely upon my Secrecy as upon this Momentous Affair, I am determin’d however inaccurate, to write, & Copy all the letters myself; with High Esteem, I am Sir Yr Ex. most obt Hble Servt
        
          H.G.
        
      